


109 HR 5532 IH: Peremptory Challenge Act of

U.S. House of Representatives
2006-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5532
		IN THE HOUSE OF REPRESENTATIVES
		
			June 6, 2006
			Mr. Daniel E. Lungren of
			 California (for himself, Mr. Franks of
			 Arizona, Mr. Issa, and
			 Mr. Akin) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend title 28, United States Code, to provide for
		  reassignment of certain Federal cases upon request of a party.
	
	
		1.Short titleThis Act may be cited as the
			 Peremptory Challenge Act of
			 2006.
		2.Peremptory
			 challenges of judges
			(a)In
			 generalChapter 21 of title 28 of the United States Code is
			 amended by adding at the end the following:
				
					464.Reassignment of
				cases upon request by a party
						(a)(1)If all parties on one
				side of a civil or criminal case to be tried in a Federal district court, the
				United States Claims Court, or a bankruptcy court file an application
				requesting the reassignment of the case, the case shall be reassigned to
				another appropriate judicial officer.
							(2)If any question arises as to which
				parties should be grouped together as a side for the purposes of this section,
				the chief judge of the court of appeals for the circuit in which the case is to
				be tried, or another judge of the court of appeals designated by the chief
				judge, shall determine that question.
							(b)An application
				under this section must be filed not later than 20 days after notice of the
				assignment of the case to an appropriate judicial officer for the purpose of
				hearing or deciding any matter, except that—
							(1)a party joined in
				a civil action after the initial filing, with the concurrence of the other
				parties on the same side, may file an application within 20 days of the service
				of the complaint on that party; and
							(2)a party served
				with a supplemental or amended complaint or a third-party complaint in a civil
				action, with the concurrence of the other parties on the same side, may file an
				application within 20 days of service of the supplemental, amended, or
				third-party complaint on that party.
							However,
				no application under this section may be filed by the party or parties on a
				side in a case if any party or parties on that side have previously filed an
				application in the case.(c)As used in this
				section, the term appropriate judicial officer means—
							(1)a United States
				district court judge in a case before a United States district court;
							(2)a United States
				Claims Court judge in a case before that court;
							(3)a United States
				bankruptcy judge in a case under title 11; and
							(4)a United States
				magistrate judge in a case referred to such a magistrate
				judge.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 21 of
			 title 28, United States Code, is amended by adding at the end the following new
			 item:
				
					
						464. Reassignment of cases upon request by
				a
				party.
					
					.
			
